DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “only one hairpin element is pushed into each opening” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 2 recites “a hairpin element,” which should be “one of the hairpin elements”
Claim 2 line 3 recites “the hairpin element,” which should be “the one of the hairpin elements”
Claim 2 line 3 recites “clip,” which should be “the clip”
Claim 5 line 1 recites “the first clip” and “the second clip,” which lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herrmann et al. (WO 2020/239368 A1).
Regarding claim 1, Herrmann teaches a stator for an electric machine (FIG 1a), comprising: 
a laminated stator core (1) comprising stator grooves (3) and having a plug-in side (15) and a bending side (11), which bending side (11) lies opposite the plug-in side (15) in an axial direction (FIG 9); 
a stator winding (5, 6, 7, 9) having hairpin elements (6) which are pushed into the stator grooves (3) on the plug-in side (15) of the laminated stator core (1) and bent and electrically connected to the stator winding (5, 6, 7, 9) on the bending side (11) of the laminated stator core (1); and 
an end plate (17) which is arranged on the plug-in side (15) in the axial direction between the laminated stator core (1) and the hairpin elements (6), 
wherein the hairpin elements (6) are arranged in the axial direction so as to bear against the end plate (17; the hairpins are pushed against the end plate by pistons 37 in FIG 9).
Regarding claim 2/1, Herrmann was discussed above in claim 1. Herrmann further teaches wherein the hairpin elements (6) are pushed with, in each case, two straight limbs (5) into the stator grooves (3), the limbs (5) of a hairpin element (6) being connected to a clip (7) of the hairpin element (6), which clip (7) is arranged at an angle with respect to the limbs (5), and 
wherein the end plate (17) is configured in the axial direction so as to partially follow a contour (FIG 9) of the clips (7) of the hairpin elements (6).

    PNG
    media_image1.png
    513
    480
    media_image1.png
    Greyscale

	Regarding claim 3/2, Herrmann was discussed above in claim 2. Herrmann further teaches wherein a first limb (5) of a first hairpin element (6) is arranged in a first stator groove (3) with a first clip (7) which is arranged so as to run in a circumferential direction of the stator, 
wherein a second limb (5) of a second hairpin element (6) is arranged in a second stator groove (3) which is adjacent in the circumferential direction with respect to the first stator groove (3) with a second clip (7) which is arranged so as to run counter to the circumferential direction, 
wherein the first clip (7) and the second clip (7) cross one another at a crossing spacing in the axial direction from the laminated stator core (1), and 
wherein the end plate (17) is configured in the axial direction so as to follow a contour of the first clip (7) and a contour of the second clip (7) as far as the crossing spacing (FIG 1b).

    PNG
    media_image2.png
    812
    649
    media_image2.png
    Greyscale

	Regarding claim 4/2, Herrmann was discussed above in claim 2. Herrmann further teaches wherein the clips (7) have arcuate first transition regions (see below) which are arranged on the limbs (5), straight intermediate regions (see below) which are arranged on the first transition regions, and an arcuate second transition region (see below) which is arranged between the intermediate regions, and 
wherein the end plate (17) is configured in the axial direction so as to at least partially follow a contour of the first transition regions but not follow a contour of the intermediate regions.

    PNG
    media_image3.png
    617
    587
    media_image3.png
    Greyscale

	Regarding claim 5/4, Herrmann was discussed above in claim 4. Herrmann further teaches wherein the first clip (7) and the second clip (7) are arranged so as to cross one another in a region (see below) of the first transition region of the first clip (7) and the first transition region of the second clip (7).

    PNG
    media_image4.png
    592
    578
    media_image4.png
    Greyscale

	Regarding claim 6/1, Herrmann was discussed above in claim 1. Herrmann further teaches wherein the end plate (17) has openings (19) which are arranged so as to run in the axial direction, and through which the hairpin elements (6) are pushed into the stator grooves (3; FIG 9).
	Regarding claim 8/6, Herrmann was discussed above in claim 6. Herrmann further teaches wherein all of the hairpin elements (6) which run jointly in a stator groove (3) are pushed into each opening (19).
	Regarding claim 9/1, Herrmann was discussed above in claim 1. Herrmann further teaches wherein the end plate (17) is electrically non-conducting (insulation).

    PNG
    media_image5.png
    61
    1081
    media_image5.png
    Greyscale

	Regarding claim 11/1, Herrmann was discussed above in claim 1. Herrmann further teaches an electric machine, comprising: the stator of claim 1.

    PNG
    media_image6.png
    66
    1094
    media_image6.png
    Greyscale

	Regarding claim 13/1, Herrmann was discussed above in claim 1. Herrmann further teaches a method for producing the stator of claim 1, comprising: pushing the hairpin elements (6) into the laminated stator core (1) in the axial direction, the pushing (F) of the hairpin elements (6) in the axial direction being limited by contact of the hairpin elements (6) with the end plate (17).
	Regarding claim 14/13, Herrmann was discussed above in claim 13. Herrmann further teaches measuring a force (FF) used to push in the hairpin elements; and
concluding the pushing (F) in upon reaching a maximum force.

    PNG
    media_image7.png
    161
    1081
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2020/239368) in view of Matahira et al. (US 2017/0005537).
Regarding claim 7/6, Herrmann was discussed above in claim 6. Herrmann fails to teach wherein only one hairpin element is pushed into each opening.
Matahira teaches wherein only one hairpin element (6) is pushed into each opening (5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Herrmann to incorporate Matahira to teach wherein only one hairpin element is pushed into each opening, for the advantages of allowing each hairpin to be firmly held in place away from other hairpins.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2020/239368) in view of Wittmann et al. (US 2021/0344245).
	Regarding claim 10/1, Herrmann was discussed above in claim 1. Herrmann does not explicitly disclose wherein the end plate is elastic.
	Wittmann discloses wherein the end plate is elastic ([0008] insulating unit 1 can be made of plastic or rubber).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Herrmann to incorporate Wittmann to teach wherein the end plate is elastic, as a simple substitution of materials for insulation is obvious for one of ordinary skill in the art (see MPEP 2143 section I B).

	
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2020/239368) in view of Finger-Albert (WO 2021/122257 A1).
Regarding claim 12/11, Herrmann was discussed above in claim 11. Herrmann does not explicitly disclose a motor vehicle, comprising: comprising the electric machine of claim 11.
Finger-Albert teaches a motor vehicle, comprising: comprising the electric machine.

    PNG
    media_image8.png
    43
    709
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Herrmann to incorporate Finger-Albert to teach a motor vehicle, comprising: comprising the electric machine, as electric motors to drive vehicles are commonly used for advantages of environmentally cleaner alternative to gasoline motors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINKI CHANG/Examiner, Art Unit 2834    
         

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834